DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 10-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
In claims 10-12 Examiner believes the claimed limitation “the cyclic shift is based on a result obtained by multiplying a sum of the first index and the second index by π/6”. It is noted there is not any multiplication in par[0109] of the specification, page 24.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kwak et al.( US Pub.2019/0007175).
In claims 10-12, Kwak et al. discloses a terminal (see fig.48; par[0698] UE 4820 comprises a processor 4821 and a transmitter 4823 transmits and receives radio signal) comprising: a processor that determines a cyclic shift based on a first index according to higher layer signaling, and based on a value of uplink control information (see par[0676-0677]; fig.47; step S4701; the UE  receives cyclic shift index configuration information via higher layer signaling from an eNB. The CS index configuration is related to uplink signal transmission. The CS index includes a list ACK/NACK indicated by a first and a 
wherein the value of the uplink control information is one of a first value, a second value, a third value, and a fourth value, the first value indicates 1-bit Hybrid Automatic Repeat request-Acknowledgement (HARQ-ACK), value 0 and negative Scheduling Request (SR), the second value indicates 1-bit HARQ-ACK value 0 and positive SR, the third value indicates 1-bit HARQ-ACK value 1 and negative SR, and the fourth value indicates 1-bit HARQ-ACK value 1 and positive SR,
wherein the first value, the second value, the third value, and the fourth value correspond to four candidates of a second index, respectively, wherein the four candidates include 0, 3, 6, and 9,
wherein the second index is one candidate corresponding to the value of the uplink control information among the four candidates ( see fig.27; par[0526] the UE transmits ACK/NACK using CS index in positive SR region or using a CS index in a negative SR region. From the Fig.27, ACK value 1 with SR results in candidates 0,1,2 ( a first value corresponds to a first candidate of a second index); NACK value 0 with SR results in candidates 3,4,5 9 a second value corresponds to a second candidate of a second index); ACK value 1 with negative SR results in candidates 6,7,8 ( a third value corresponds to a st rejection, this claimed limitation is not described in the specification. Examiner will reconsider this limitation upon a response made by applicant).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shao et al. ( US Pat.10,512,070; UE , Network device, and Method for Determining Physical Uplink Control channel Resource);
Matsumura et al. (US Pub.2020/0295880; UE and radio Communication Method).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092.  The examiner can normally be reached on M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANH N NGUYEN/Primary Examiner, Art Unit 2413